SULLIVAN, J.
Epitomized Opinion
First Publication of this Opinion
This was an action to restrain the Board of Education of Cleveland Heights from spending $1,100 based upon a contract entered into between a publisher and the Board of Education by which a survey of the school system was to be published to the electorate and all concerned in said school district. The plaintiff, a tax-payer, asked that the Board of Education be restrained from" expending this money, claiming that the Board had no authority so to do. The survey had been duly authorized by said Board according to law. The lower court found for the plaintiff, and issued a permanent injunction. The defendant appealed the case. In entering a finding for the defendant, the Court of Appeals held:
1. An action for injunction and equitable relief is a chancery case under Art. 4, Sec. 6, of the constitution, and it is therefore' appeal-able.
2. Publication of the survey was a “necessary provision” under GC. 7620 for the convenience and prosperity of the schools withiji the district, as the evidence disclosed that it was issued with a view to improving the school system;, and as the evidence also showed that some sort of comparison with other school system's should constantly be made in order to advance its own educational system. Clark v. Cook, 103 OS. 465, distinguished; State v. Franizer, 77 OS. 7, followed.. .